DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain the limitation “structurally identical dies” but in view of the specification this is interpreted as only to the extent that each die has a different functionality and therefore is configured differently it will be different than the other dies and therefore not “structurally identical” as the plain meaning would imply. Support for this interpretation can be found in the Specification paragraph 0029.  The Examiner has applied art consistent with this very broad interpretation of “identical”.  If Applicant disagrees with the Application of art to this clause, Applicant must show support for a more narrow interpretation of the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 61-64, 66, 69-73, 76-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomishima (US 2018/0096719).
Regarding claims 61 and 69, Tomishima discloses a module comprising: a group of structurally identical dies comprising a first die  (see Figure 9A, 9B, DRAM[0] for example) having a first control circuit  (on 922) and a second die (DRAM [1]) having a second control circuit (on 932); and an interconnect  (966) electrically connecting the first and second dies, wherein when a self-refresh timing and a self-refresh control logic in the first die are enabled by the first control circuit, a self-refresh timing and a self-refresh control logic in the second die are disabled by the second control circuit in a self-refresh mode (see Figure 10B, in view of paragraph 0108). 
Regarding claims 62 and 70, Tomishima discloses module of Claim 1, wherein the self-refresh control logic of the first die is configured to send a refresh initiation command to the second die by way of the interconnect (see paragraph 0108).
Regarding claims 63, 71 and 73, Tomishima discloses module of Claim 62, wherein a programmable delay generator in the second die is configured to generate a local refresh command based at least in part on the received refresh initiation command and a programmable time (each memory device has refresh logic operable to the delay which is a local command—see paragraph 0052).
Regarding claim 64 and 72, Tomishima discloses module of Claim 63, wherein a refresh operation of a dynamic memory of the first die and a refresh operation of a dynamic memory of the second die are staggered in time (see paragraph 0111).
Regarding claim 66, Tomishima discloses module of Claim 63, wherein the programmable time is defined based at least in part on data programmed in a reconfigurable non-volatile memory (PARAM).
Regarding claim 76, Tomishima discloses a module comprising: a group of structurally identical dies comprising a first die having a first circuit block and a second die having a second circuit block; and an interconnect electrically connecting the first and second dies (see above), wherein the first circuit block is enabled in a first condition, wherein the second circuit block is disabled in the first condition, and wherein the first and second circuit blocks are enabled in a second condition (the condition is refresh mode the refresh circuitry is enabled/disabled).
Regarding claim 77, Tomishima discloses the module of Claim 76, wherein the first circuit block includes a self-refresh timing and a self-refresh control logic of the first die, and wherein the second circuit block includes a self-refresh timing and a self-refresh control logic of the second die (see rejections above).
Regarding claim 78, Tomishima discloses the module of Claim 77, wherein the first die further includes a first control circuit and the second die further includes a second control circuit, wherein when the self-refresh timing and the self-refresh control logic in the first die are enabled by the first control circuit in the first condition, the self-refresh timing and the self-refresh control logic in the second die are disabled by the second control circuit (see rejections above).
Regarding claim 79, Tomishima discloses the module of Claim 77, wherein the self-refresh control logic of the first die is configured to send a refresh initiation command to the second die by way of the interconnect (see rejections above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81, 82, 84 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima (US 2018/0096719).
Regarding claim 81, Tomishima discloses a method of operating a group of structurally identical dies each connected to one another and comprising a master die and a slave dies (see above, first and second dies), the method comprising: providing a plurality of control signals from the master die to the two or slave die; and controlling a memory refresh operation of the two or more slave dies based on the plurality of control signals (see rejections above).
Tomishima fails to explicitly teach a plurality of slave dies, but shows the pass through connections (See Figure 9, 942) to connect to additional slave dies.  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide additional slave dies in order to increase memory capacity.
Regarding claim 82, Tomishima as modified above discloses the method of Claim 81, wherein controlling the memory refresh operation comprises scheduling a plurality of self-refresh operations among the two or more slave dies (see Figures 10A, B).
Regarding claim 84, Tomishima discloses method of Claim 82, wherein scheduling the plurality of self-refresh operations further comprises programming a delay of a programmable delay generator of the two or more slave devices dies (see paragraph 0049).
Regarding claim 65, Tomishima discloses the module of Claim 63, but fails to teach the programmable time is defined based at least in part on fuses.
However, it would have been obvious to those having ordinary skill at the time of filing to replace the memory storing the programmable time with fuses since fuses were a known features for storing one time information in a permanent manner.

Claims 67-68, 74, 80 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima (US 2018/0096719) in view of Kim (US 2007/0070766).
Regarding claims 67, 68, 74, 80 and 83, Tomishima is silent with respect to the enabling/disabling of voltage bock (voltage generators) of the respective dies based on the (refresh) signal/command.  However, it was known at the time of filing (see Kim Figure 3, VPP generator, claim 6) that such refresh operations often require special voltage generating circuitry and enabling this circuitry only when a refresh operation is carried out would have been obvious in order to conserve power. (Previously Presented) The module of Claim 62, wherein the second die is configured to enable a voltage generation circuit in the second die in response to the refresh initiation command.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues principally that Tomishima fails to disclose the disabling of control logic circuitry.  Tomishima teaches the cascading operation in Figure 10B where in the memory dies are refreshed on a cascading basis based on a delay.  It is clear from this, Figures 9, and paragraph 0108 that each DRAM has refresh control circuityr which is enabled and disabled “cause the refresh of memory resources in response to the trigger signal”.





Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably teach in combination all the features of claim 70 and preceding claims including disabling an oscillator of the second die when the oscillator of the first die is enabled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824